Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2019.07.18
                                                                       10:57:10 -05'00'




                  Hall v. Cipolla, 2018 IL App (4th) 170664



Appellate Court   JODI L. HALL, Independent Administrator of the Estate of Jason A.
Caption           Hall, Deceased, Plaintiff-Appellant, v. ROBERTO P. CIPOLLA and
                  OSF HEALTHCARE SYSTEM, d/b/a St. Joseph PromptCare,
                  Defendants-Appellees.



District & No.    Fourth District
                  Docket No. 4-17-0664



Filed             October 16, 2018



Decision Under    Appeal from the Circuit Court of McLean County, No. 15-L-134; the
Review            Hon. Rebecca S. Foley, Judge, presiding.



Judgment          Affirmed.


Counsel on        Laird M. Ozmon, of Joliet, and James P. Ginzkey, of, Bloomington,
Appeal            for appellant.

                  Hinshaw & Culbertson LLP, of Chicago (Joshua G. Vincent, Jesse A.
                  Placher, and Carson R. Griffis, of counsel), for appellees.
     Panel                     JUSTICE CAVANAGH delivered the judgment of the court, with
                               opinion.
                               Justices Steigmann and DeArmond concurred in the judgment and
                               opinion.


                                                OPINION

¶1         Plaintiff is Jodi Hall, independent administrator of the estate of Jason A. Hall (Hall), who is
       deceased. Defendants are an urgent-care physician, Roberto P. Cipolla, and his employer, OSF
       Healthcare System (OSF), doing business in Bloomington, Illinois, as St. Joseph PromptCare
       (PromptCare). Plaintiff brought this action against defendants for medical malpractice. In
       February 2017, the jury returned a verdict in defendants’ favor. Plaintiff appeals, arguing that
       the McLean County circuit court erred by failing to direct a verdict in her favor and by denying
       her motion for judgment notwithstanding the verdict and her alternative motion for a new trial.
¶2         Specifically, plaintiff makes the following nine arguments.
¶3         First, plaintiff argues that the trial court should have directed a verdict in her favor. But
       plaintiff never moved for a directed verdict, and (setting aside the question of whether she
       would have been entitled to a directed verdict) we are aware of no statute or case laying an
       obligation on trial courts to direct verdicts on their own initiative.
¶4         Second, plaintiff argues that because Cipolla judicially admitted, in plaintiff’s case-in-
       chief, that he breached the standard of care in his treatment of Hall, plaintiff was entitled to a
       directed verdict or at least a judgment notwithstanding the verdict. We hold that plaintiff
       forfeited her theory of judicial admissions by participating, without objection, in a full trial on
       the issue of whether Cipolla breached the standard of care. It was not until posttrial
       proceedings that plaintiff raised the theory that judicial admissions by Cipolla had eliminated
       that issue—after the parties had spent several days trying that issue and the jury had returned a
       verdict. Even if such affirmative acquiescence by plaintiff did not work a forfeiture, all of the
       admissions by Cipolla that she identifies in her brief are decontextualized evidentiary
       admissions, not judicial admissions.
¶5         Third, plaintiff argues that the verdict in defendants’ favor is against the manifest weight of
       the evidence and that the trial court, therefore, erred by denying her motion for a new trial. We
       disagree that the evidence clearly and indisputably weighs in plaintiff’s favor.
¶6         Fourth, plaintiff argues she should receive a new trial because the trial court refused to
       admit in evidence a chest pain protocol that OSF had drafted for use in its emergency
       department. Because the chest pain protocol discussed only emergency-department procedures
       and Cipolla committed the alleged malpractice in PromptCare instead of in the emergency
       department, we find no abuse of discretion in the court’s ruling that the chest pain protocol
       was, by its own terms, irrelevant to this case.
¶7         Fifth, plaintiff argues she should receive a new trial because defendants had forfeited the
       affirmative defense of comparative negligence by failing to plead it and, thus, the trial court
       erred by denying her motion in limine to bar testimony that Cipolla had instructed Hall to
       follow up with his primary-care physician (something Hall never did). We hold that because



                                                    -2-
       plaintiff never made a contemporaneous objection to such testimony in the trial itself, this issue
       is forfeited.
¶8         Sixth, plaintiff argues she should receive a new trial because the trial court denied her
       motion to bar defendants from calling Janet Guth as a witness. Plaintiff represents to us that
       defendants disclosed Guth only one day before trial. On the contrary, it appears from the record
       that defendants disclosed her sooner than that. Defendants disclosed her before the
       court-imposed deadline by notifying plaintiff she reserved the right to call anyone whom
       plaintiff listed, in the past or future, as a witness (including Guth). Because the two discovery
       depositions that plaintiff took of Guth are not in the record, we are unable to tell if her
       testimony at trial was unfairly surprising to plaintiff. Any ambiguity arising from the
       incompleteness of the record should be resolved against plaintiff, the appellant.
¶9         Seventh, plaintiff argues she should receive a new trial because the trial court unjustifiably
       prevented her from impeaching Guth with her deposition testimony. Again, because the
       transcripts of Guth’s depositions are not in the record, we lack the means to address this issue.
¶ 10       Eighth, plaintiff argues she should receive a new trial because the trial court refused her
       proposed jury instruction on the similar-locality rule. Because PromptCare is not a
       disadvantaged medical facility in a small, rural community, the similar-locality rule is
       inapplicable, and the court was correct to refuse plaintiff’s proposed instruction on that rule.
¶ 11       Ninth, plaintiff argues she should receive a new trial because the trial court rejected her
       challenge for cause against two prospective jurors, Brandy Redman and Jacklyn Morris.
       Because plaintiff removed Redman by a peremptory challenge, it is unclear how plaintiff was
       prejudiced by the court’s preceding refusal to remove Redman for cause. As for Morris,
       plaintiff explicitly accepted her as a juror even though she could have peremptorily challenged
       her, too. So, plaintiff has waived any contention of error in the court’s preceding refusal to
       remove Morris for cause.
¶ 12       Finding no merit in any of those arguments, we affirm the judgment.

¶ 13                                          I. BACKGROUND
¶ 14                                          A. The Basic Facts
¶ 15       On November 10, 2010, Hall, who was 34, came to PromptCare for medical treatment. The
       employee at the front desk, Dawn Shay, asked him the reason for his visit. She typed: “[L]eft
       upper chest pain, was moving a lot [sic] of metal today, ‘cramping in neck and arms
       sometimes.’ ”
¶ 16       After examining Hall and administering an electrocardiograph, Cipolla diagnosed chest
       wall pain—specifically, muscle strain in the chest. He prescribed aspirin and Darvocet and told
       Hall to follow up with his primary-care physician.
¶ 17       Hall died of a heart attack a little more than three weeks later, on December 6, 2010.
¶ 18       Plaintiff brought this action against defendants, alleging that Cipolla had breached the
       standard of care by failing to (1) refer Hall to the emergency department, (2) obtain important
       medical information from him and enter it in his medical records, and (3) tell him that his
       electrocardiogram was abnormal.




                                                   -3-
¶ 19                             B. Two Challenges for Cause by Plaintiff
¶ 20        During jury selection, two prospective jurors, Jacklyn Morris and Brandy Redman,
       divulged that they had received medical treatment at PromptCare. Morris said she had been to
       PromptCare about four times—the last time being several months ago—and she thought, but
       could not be sure, that Cipolla was the physician who had treated her; at least, he looked
       familiar. He was not, however, her primary-care physician, and she denied that anything about
       her visits to PromptCare would impair her fairness or impartiality. Nor was she concerned that
       her decision as a juror would have any effect on how Cipolla would treat her in the future,
       should she return to PromptCare. She would have no reservations about seeing him again as his
       patient.
¶ 21        Redman said that Cipolla had treated her at PromptCare but that it had been at least a
       couple of years ago. She denied that her past consultation with him, or potential future
       consultation with him, as his patient would have any effect on her decision in this case. She
       would have no qualms about receiving medical treatment from him again in the future.
¶ 22        Despite such assurances, plaintiff challenged Morris and Redman for cause, arguing that
       their visits to Cipolla, in PromptCare, should disqualify them from serving on the jury. The
       trial court rejected these challenges, noting that (1) plaintiff had not challenged a third
       prospective juror who had visited PromptCare, (2) none of the prospective jurors currently
       were undergoing treatment at PromptCare, and (3) it was a matter of speculation whether
       Morris or Redman ever would return to PromptCare.
¶ 23        After the trial court refused plaintiff’s peremptory challenge of Morris and Redman,
       plaintiff accepted Morris and used her first peremptory challenge to remove Redman. The trial
       transcript of January 30, 2017, reads as follows:
                    “THE COURT: Cruzan, Gerwick, Morris, Nobilung.
                    MR. GINZKEY [(PLAINTIFF’S ATTORNEY)]: I accept.
                    THE COURT: Mr. Estes [(defendants’ attorney)]?
                    MR. ESTES: Excuse Mr. Cruzan.
                    THE COURT: That gives you Brandy Redman [to replace Cruzan as a prospective
                juror].
                    MR. ESTES: I accept.
                    MR. GINZKEY: Excuse Brandy Redman.
                    THE COURT: You’ve used two peremptories apiece.”

¶ 24                               C. Two Motions in Limine by Plaintiff
¶ 25                 1. Motion to Exclude Cipolla’s Discharge Instruction That Hall
                               Follow Up With His Primary-Care Physician
¶ 26       Before trial, plaintiff filed a motion in limine to bar defendants from presenting evidence
       that Cipolla had instructed Hall to follow up with his primary-care physician, arguing that such
       evidence would be relevant only to comparative negligence, an affirmative defense that
       defendants had forfeited by omitting to plead it.
¶ 27       Defendants’ attorney responded he had no intention to argue that Hall had been
       comparatively negligent. He said he intended only to show that Cipolla had done everything he
       was supposed to do as a conscientious urgent-care physician; one of the things he was

                                                  -4-
       supposed to do was tell Hall to follow up with his primary-care physician. The trial court
       denied the motion in limine but forbade defendants to argue comparative negligence.

¶ 28                            2. Motion to Bar Janet Guth From Testifying
¶ 29       Janet Guth was the information technology manager at PromptCare. Plaintiff moved to bar
       her from testifying in defendants’ case-in-chief, claiming that defendants had failed to make a
       timely disclosure of her as a witness.
¶ 30       Defendants responded that, in disclosing their witnesses, they had explicitly reserved the
       right to call any witness that plaintiff had identified in the past or would identify in the future
       and that plaintiff, in her witness list, had identified Guth. Also, defendants noted, plaintiff had
       deposed Guth twice so there would be no surprise. Defendants promised the trial court that
       Guth would testify only to matters covered in her depositions. The court denied plaintiff’s
       motion on condition that Guth’s testimony at trial did not go beyond her testimony in her two
       depositions.

¶ 31                D. Defendants’ Motion in Limine to Exclude the Chest Pain Protocol
¶ 32        On the ground of irrelevancy, defendants moved to bar plaintiff from offering as evidence a
       chest pain protocol, because, by its terms, the chest pain protocol applied to OSF’s emergency
       department instead of to PromptCare. The document stated that “[p]atients presenting to the
       [emergency department] with complaints of chest pain have the [c]hest [p]ain [c]are [p]rofile
       initiated.” Apparently, the chest pain care profile no longer exists, or it is lost—defendants told
       plaintiff they could not find it—but the chest pain protocol (which references the chest pain
       care profile) still exists, and it prescribes procedures for personnel in the emergency
       department when they treat patients who have chest pain. Because Hall was treated in
       PromptCare instead of in the emergency department, defendants argued that the chest pain
       protocol lacked probative value.
¶ 33        The trial court agreed. In granting defendants’ motion in limine, the court reasoned:
               “[T]his document, the chest pain protocol[,] says [‘p]atients presenting to the
               [emergency department] at OSF.[’] Mr. Hall did not present to the [emergency
               department]. He presented to PromptCare. I have no information that[,] as a
               PromptCare physician[,] Dr. Cipolla even knows this exists. Even if he does know it
               exists[,] it applies to the emergency department[,] and this case did not arise out of the
               emergency department.”

¶ 34               E. The Scope of Services That PromptCare Was Designed to Offer
¶ 35      Plaintiff’s exhibit No. 22 is a printout from the website of OSF St. Joseph Medical Center,
       which, the parties seem to agree, is the same as OSF. The printout states that PromptCare is
       “designed to efficiently treat sudden minor illnesses and injuries” and that, “[f]or more severe
       problems such as chest pain, shortness of breath, abdominal pain, or stroke symptoms, you
       should seek treatment in the OSF St. Joseph Medical Center Emergency Department, which is
       open 24 hours a day.”
¶ 36      Thus, judging by plaintiff’s exhibit No. 22, chest pain should go straight to the emergency
       department. On the other hand, though, in plaintiff’s exhibit No. 7, OSF made it a policy that



                                                    -5-
       PromptCare would treat some chest pain. This exhibit is entitled “Scope of Service,” and it
       reads as follows:
                   “Scope of services provided by PromptCare are:
                                                 ***
                   Chest Pain—non-cardiac, age<30, no cardiac history or respiratory distress
                                                 ***
                   PromptCare is not designed to provide care for life[-]threatening injuries and
               illnesses such as:
                                                 ***
                   Chest pain—suspected to be of cardiac origin[.]”

¶ 37                             F. Scott Denton’s Findings in the Autopsy
¶ 38       A forensic pathologist, Scott Denton, performed on autopsy on Hall. He found significant
       blockage in the arteries of the heart, and he observed that the heart was enlarged—typically a
       sign of hypertension. Such severe heart disease was “very unusual” in a 34-year-old, and it
       would have taken years to develop. Although Denton could not say to a reasonable degree of
       scientific certainty that Hall was having a heart attack on November 10, 2010, when he visited
       PromptCare, Denton could say that the condition of Hall’s cardiovascular system and some of
       the recently healed cardiac scarring were “consistent with [his] having a cardiac event or heart
       attack at the time of his PromptCare visit.”

¶ 39                                     G. Cipolla’s Testimony
¶ 40                                       1. His Employment
¶ 41       Cipolla was an urgent-care physician, and he practiced in PromptCare, which was located
       in the hospital building, Eastland Medical Plaza.

¶ 42                                   2. His Board Certifications
¶ 43       In 2006, Cipolla earned a board certification in urgent care. Before he specialized in urgent
       care, his specialty was family practice, in which he also was board certified.
¶ 44       To earn both board certifications, he had to demonstrate competence in interpreting
       electrocardiograms and completing a workup, or complete evaluation, of patients for potential
       cardiac conditions.

¶ 45                3. His Admitted Obligation to Stay Within the Scope of Services,
                   Under Which Some Chest Pain Was Treatable in PromptCare
                                     But Other Chest Pain Was Not
¶ 46       PromptCare had a written scope of services (plaintiff’s exhibit No. 7), which Cipolla
       admitted he was obligated to follow. He admitted that “[c]hest pain *** suspected to be of
       cardiac origin” was beyond the scope of services. He admitted he lacked the discretion to make
       any exceptions to what was and was not within the scope of services.
¶ 47       Cipolla admitted that, under the scope of services, it would be against PromptCare’s policy
       for him to make a diagnosis of a coronary event. If there was a suspicion that the chest pain was


                                                   -6-
       cardiac in origin, the scope of services required him to refer the patient to the emergency
       department and let the staff there make a diagnosis.
¶ 48       By the same token, however, Cipolla observed that “non-cardiac” “[c]hest pain” with “no
       cardiac history or respiratory distress” was explicitly within the scope of services (although the
       patient was supposed to be under the age of 30). And, paradoxically, it was a matter of
       diagnosis whether chest pain unaccompanied by a cardiac history or respiratory distress was,
       in fact, “non-cardiac.” To “diagnose” means to “identify the nature of (an illness or other
       problem) by examination of the symptoms.” The New Oxford American Dictionary (2d ed.
       2005). To treat “non-cardiac” chest pain, it was necessary to make a negative diagnosis, i.e.,
       that the nature of the problem was not cardiac but, instead, was something else (e.g., a muscle
       strain or a bruise). In fact, PromptCare was equipped with an electrocardiograph for that
       purpose, and Cipolla, as an urgent-care physician, was trained to interpret electrocardiograms.
¶ 49       This seeming paradox—no cardiac diagnosis permitted and, yet, an expectation to treat
       “non-cardiac” chest pain, so diagnosed—kept coming up in Cipolla’s testimony. For instance,
       plaintiff’s attorney asked the following:
                    “Q. Well, Doctor, I think we went through, you were not supposed to be diagnosing
               anything. You were supposed to be looking for suspicions, correct?
                    A. Yes, but I’m supposed to read and sign the electrocardiogram.”
¶ 50       In response to an observation by plaintiff’s attorney that Cipolla “said absolutely nothing to
       [Hall] whatsoever about any cardiac suspicion,” even though the computer in the
       electrocardiograph interpreted the electrocardiogram as abnormal, Cipolla explained:
                    “A. My overall record reflects the evidence that the [electrocardiogram] was not
               supporting a diagnosis of acute ischemia, he had reproducible chest pain, he doesn’t
               have hypertension, doesn’t have diabetes, doesn’t have [a] cholesterol problem. Yeah,
               a little smok[ing], a little overweight, young. So[,] the probability of a cardiac event is
               extremely small. So[,] I concluded this was chest wall pain.
                    Q. I understand, but you said right away that caught my ear[,] and it said diagnosis.
               Diagnosis, that you couldn’t come to the diagnosis. You’re not supposed to be
               diagnosing anything, right?
                    A. No, you are supposed to. I mean, if you don’t think it’s cardiac, I’m supposed to
               diagnose it.
                    Q. Well, we can go back to what we started with, and it comes out of your
               dep[osition], that the protocol doesn’t envision or allow you to make any diagnosis. It
               only tells you to look for suspicions, true?
                    A. Regarding what?
                    Q. Regarding chest pain and cardiac origin?
                    A. Yeah, but I can rule it out.”

¶ 51                                    4. The Electrocardiogram
¶ 52       The computer in an electrocardiograph generates an interpretation of the
       electrocardiogram, and the computer interpreted Hall’s electrocardiogram as abnormal.
       Cipolla testified, however, that because computer interpretations of electrocardiograms were
       inaccurate most of the time, it was necessary for a physician to interpret the electrocardiogram.
       Although Cipolla saw some T-wave inversions in Hall’s electrocardiogram, T-wave inversions

                                                    -7-
       were only one factor in the determination of whether the electrocardiogram showed a cardiac
       disorder. In Cipolla’s view, Hall’s electrocardiogram as a whole raised no suspicion. At the
       time, he saw no need to inform Hall of the computer’s interpretation, and he did not do so.

¶ 53                  5. The Dispute Over Whether the Medical Records Confirmed
                            That Cipolla Asked Hall About His Family History
¶ 54       Cipolla insisted that, pursuant to his longstanding custom and practice, he asked Hall if
       there was any history of premature coronary artery disease in his family, and Hall answered
       “no.” (It later emerged that both of Hall’s parents had developed cardiac disease—in their
       sixties, though, so it was not premature.) At trial, there was a controversy as to whether the
       medical records confirmed that Cipolla had asked Hall that question.
¶ 55       The medical records were all on computer. In OSF’s database, there was a comprehensive
       chart for Hall, which consisted of entries all the medical personnel had made who had
       previously seen Hall. On November 10, 2010, when examining Hall, Cipolla pulled up this
       comprehensive chart, which said “none” for family history. He testified that if, instead of
       answering “no,” Hall had answered “yes” to his question of whether anyone in Hall’s family
       had premature heart disease, Cipolla would have changed that preexisting entry. The
       comprehensive chart was different from the medical chart, which Cipolla actively filled in
       during his examination of Hall, using a computer mouse.

¶ 56                6. Cipolla’s Stated Reasons for Not Sending Hall to the Emergency Department
¶ 57        From our review of his testimony at trial, we understand Cipolla as giving 12 reasons for
       not sending Hall to the emergency department—which is to say, for finding no suspicion that
       Hall’s chest pain was cardiac in origin.
¶ 58        First, Hall said he only sometimes had cramping in his neck and arm, not that his neck and
       arm were hurting at the time of the examination. And he denied that his neck and arm hurt at
       the same time his chest hurt.
¶ 59        Second, he had never been diagnosed with hypertension, diabetes, or cardiac disease, and,
       at the time of the examination, his blood pressure and heart rate were only mildly elevated, as if
       by the pain.
¶ 60        Third, he was only 34 years old, and coronary artery disease was extremely rare in people
       under the age of 50.
¶ 61        Fourth, he denied any family history of premature coronary artery disease.
¶ 62        Fifth, he was only mildly obese, at 6 feet tall and 230 pounds.
¶ 63        Sixth, he had no respiratory distress and was not anxious and sweating. It was a totally
       different clinical presentation from someone having a heart attack.
¶ 64        Seventh, his chest pain was in the upper left chest instead of mid-sternum.
¶ 65        Eighth, the chest pain, as Hall described it, was not an angina-like crushing pain.
¶ 66        Ninth, his chest pain was reproducible on palpation, unlike cardiac chest pain, which was
       visceral rather than somatic.
¶ 67        Tenth, he was physically very active.
¶ 68        Eleventh, his chest pain had persisted over several hours, whereas ischemic chest pain
       typically came and went, increasing with activity and subsiding with rest.

                                                   -8-
¶ 69       Twelfth, the electrocardiogram, as Cipolla interpreted it, was not suspicious for ischemia
       or a myocardial infarction. He saw no significant changes in the leads—and he had been
       performing a workup of patients for cardiac events and interpreting their electrocardiograms
       for 30 years.
¶ 70       Cipolla testified that chest pain was seen in PromptCare four or five times a day, in patients
       over and under the age of 30, and that it would be a violation of the standard of care to
       automatically send them all to the emergency department. The standard of care required the
       urgent-care physician to judge whether the chest pain was suspicious for ischemia. To make
       that judgment, the physician had to look at the entire picture, not just one part of the
       electrocardiogram. “You have to conduct an analysis” to arrive at either suspicion or a lack of
       suspicion. “[Y]ou have to make a medical judgment and analysis in every case[:] is there
       enough data to make a reasonably careful physician suspicious or not ***?”

¶ 71                  H. The Competing Opinions of the Retained Expert Witnesses
¶ 72                             1. Plaintiff’s Retained Expert Witnesses
¶ 73       Plaintiff called two physicians: Fred Jacobs, an expert in emergency medicine and urgent
       care from the University of Chicago, and Calum MacRae, an expert in cardiovascular disease
       from Harvard Medical School. In addition, plaintiff presented the evidence deposition of
       George Schroeder, an expert in urgent-care medicine. All three opined that because Hall
       reported chest pain and occasional pain in his neck and arm, both of his parents had been
       diagnosed with coronary artery disease in their later years, and the electrocardiogram was
       abnormal, the standard of care required Cipolla to transfer Hall to the emergency department,
       and Cipolla violated the standard of care by failing to do so. They also criticized Cipolla’s
       documentation in that he had failed to enter in the medical records all the factors that had gone
       into his determination of no cardiac suspicion. MacRae agreed that the PromptCare scope of
       services prohibited Cipolla from making any diagnosis whatsoever, even if Cipolla believed
       there was no suspicion that Hall’s chest pain was cardiac in origin. MacRae admitted, however,
       that, under the scope of services, not every patient over 30 years old who reported chest pain
       should be transferred to the emergency department.

¶ 74                            2. Defendants’ Retained Expert Witnesses
¶ 75       Defendants called James Walter, a physician who was board certified in emergency
       medicine, internal medicine, and critical care medicine, and Joseph Craft, a board-certified
       cardiologist who practiced in St. Louis, Missouri. They both opined that Cipolla had met the
       standard of care by finding no suspicion of a heart attack. They thought his documentation was
       customary and reasonable for urgent-care practice. And, in their view, nothing about Hall’s
       clinical presentation, medical history, physical examination, and electrocardiogram would
       have made a reasonably careful physician suspect that his chest pain was cardiac in origin.
       They agreed with Cipolla’s interpretation of the electrocardiogram, and both of them testified
       that physicians were more accurate at interpreting electrocardiograms than the
       electrocardiograph was. Craft explained that because 80% to 90% of electrocardiograms came
       out of the machine as abnormal, it was a practical necessity for physicians to interpret
       electrocardiograms. They did not think Cipolla had done anything wrong by omitting to tell
       Hall that the computer had interpreted his electrocardiogram as abnormal. Physicians had to
       share only important information with the patient, and a physician’s interpretation of the

                                                   -9-
       electrocardiogram was more important than the computer’s interpretation. Both Walter and
       Craft commented on the rarity of Hall’s advanced coronary disease for someone his age. In
       Craft’s opinion, the fact that both of Hall’s parents developed coronary disease in their sixties
       was of little use in determining whether Hall had coronary disease in this thirties. Walter
       testified that, in his 35 years of practice, he had “never seen a patient like this in 9000 patients.”
       Craft similarly characterized Hall’s coronary artery disease as “extraordinary” for a young man
       in his thirties.

¶ 76                            I. Plaintiff’s Attempted Impeachment of Guth
¶ 77       Guth testified regarding PromptCare’s “Epic” medical-records software. She explained
       that audit trails in the software enabled her to find out when a user had viewed a patient’s
       medical chart. The audit trail for Hall’s chart showed that Cipolla opened the chart at 6:21 p.m.
       on November 10, 2010; reviewed the allergy section, medication section, chief-complaint
       section, vitals section, flow sheets, and history section; and closed the chart at 7:04 p.m.
¶ 78       In the history section was the patient’s family history. Guth testified that Hall’s chart read
       “ ‘none’ ” for family history but that it was impossible for her to determine who had made that
       entry—whether Cipolla or someone else. She explained that, even though “ ‘none’ ” was the
       default setting, a physician could select “ ‘[n]one’ ” as an option.
¶ 79       When plaintiff’s attorney attempted to use one of Guth’s depositions to cross-examine her
       on this latter point (that a physician could select “ ‘[n]one’ ” as an option), defendants’ attorney
       objected on the ground that the deposition testimony was not impeaching. In a sidebar
       conference, the trial court reviewed the relevant excerpt from the deposition and ruled: “I don’t
       think this is proper impeachment based on the—in its entirety, so I’ll sustain the objection.”

¶ 80                        J. The Trial Court’s Refusal of Plaintiff’s Proposed
                                Jury Instruction on the Similar-Locality Rule
¶ 81       Plaintiff’s attorney tendered a form of Illinois Pattern Jury Instructions, Civil, No. 105.01
       (approved Dec. 2011) (hereinafter IPI Civil No. 105.01) that described the standard of care as
       “the knowledge, skill, and care ordinarily used by a reasonably careful urgent care physician
       practicing in the same locality.” (Emphasis added.) His argument for this proposed instruction
       was that the PromptCare scope of services and the OSF website “set forth a very detailed
       standard of care specific to OSF PromptCare [u]rgent[-][c]are physicians and specific to
       patients with chest pain.”
¶ 82       Defendants’ attorney objected to the proposed instruction because (1) the notes to IPI Civil
       No. 105.01 said the similar-locality rule had “largely faded from practice” and (2) there was no
       difference between the PromptCare scope of services and the national standard of care
       applicable to urgent-care physicians.
¶ 83       For the following reason, the trial court refused plaintiff’s proposed instruction on the
       similar-locality rule:
               “I don’t think it adds anything with respect to the standard of care beyond what all of
               the experts have already testified to. And that is, the applicable standard of care for an
               urgent care specialist is to immediately refer a patient to the emergency department if
               there is a suspicion of chest pain that is cardiac in origin. What ‘suspicion’ means, I



                                                    - 10 -
               think, is a question of fact for the jury to decide.”

¶ 84                                           II. ANALYSIS
¶ 85                    A. Not Directing a Verdict, Sua Sponte, in Plaintiff’s Favor
¶ 86       In her brief, plaintiff argues that “the trial court should have directed a verdict without
       submitting the case to the jury.” This argument is puzzling, considering that plaintiff never
       moved for a directed verdict.
¶ 87       In a posttrial memorandum to the trial court, plaintiff argued: “[I]t was the duty of the court
       to direct a verdict without submitting the case to the jury, even though no motion for directed
       verdict was made.” In support of that argument, plaintiff cited section 2-1202 of the Code of
       Civil Procedure (735 ILCS 5/2-1202 (West 2016))—which, actually, says nothing about
       directing verdicts sua sponte. Rather, section 2-1202(a) provides: “If at the close of the
       evidence, and before the case is submitted to the jury, any party moves for a directed verdict
       the court may *** grant the motion ***.” (Emphases added.) Id. § 2-1202(a). Because plaintiff
       cites no authority requiring a trial court to direct a verdict on its own initiative, this argument is
       forfeited. See Gakuba v. Kurtz, 2015 IL App (2d) 140252, ¶ 19.

¶ 88                B. The Denial of Plaintiff’s Motion for Judgment Notwithstanding the Verdict
¶ 89                      1. Alleged Testimonial Judicial Admissions by Cipolla
¶ 90       At trial, the parties agreed that the standard of care for an urgent-care physician was
       identical to the policy in the PromptCare scope of services: to refer the patient to the
       emergency department if the patient had chest pain that was “suspected” to be of cardiac
       origin. Also, the parties seemed to agree that the term “suspected” called for an objective
       standard: what a reasonable urgent-care physician would have suspected under the
       circumstances if, in examining the patient, the physician had done everything he or she was
       supposed to do.
¶ 91       According to plaintiff, she elicited testimonial judicial admissions by Cipolla, in her
       case-in-chief, that dispensed with the need to prove he violated this objective standard of care.
       She argues he admitted that, when examining Hall on November 10, 2010, he perceived
       several factors and that these factors were suspicious for a heart attack. Because of such
       admissions, which plaintiff characterizes as judicial admissions, she claims the trial court erred
       by denying her motion for judgment notwithstanding the verdict.
¶ 92       Defendants respond, initially, that plaintiff has forfeited this argument because, in the
       proceedings below, she never requested the trial court to find that Cipolla had made judicial
       admissions. Actually, in the trial court, plaintiff did claim that Cipolla had made judicial
       admissions—although she waited until posttrial proceedings to make that claim. On June 6,
       2017, she filed a memorandum in support of her motion for judgment notwithstanding the
       verdict. In her memorandum, she argued that “Dr. Cipolla’s admissions constitute[d] judicial
       admissions that [could not] be contradicted or explained.”
¶ 93       Thus, we disagree with defendants that, in the trial court, plaintiff never raised her theory
       of judicial admissions at all. But we agree with defendants that plaintiff has forfeited her theory
       of judicial admissions. We find such a forfeiture because, at trial, she acquiesced to and,
       without objection, participated in a procedure—namely, defendants’ presentation of witnesses
       to prove Cipolla’s compliance with the standard of care—that was inconsistent with a theory

                                                    - 11 -
       that Cipolla already had judicially admitted breaching the standard of care. Cf. Dauen v. Board
       of Fire & Police Commissioners of the City of Sterling, 275 Ill. App. 3d 487, 491 (1995) (“The
       effect of a judicial admission is to remove the proposition in question from the field of disputed
       issues.”).
¶ 94       A case from the Second District, Bituminous Casualty Corp. v. Wilson, 119 Ill. App. 3d
       454 (1983), illustrates how a party can forfeit an objection to a procedure by participating in
       the procedure without objecting at the time. In Bituminous Casualty Corp., Edward Wilson
       brought a negligence action against Frisch Contracting Service Company (Frisch), alleging
       that an employee of Frisch, Jerome Kehl, negligently injured him with an endloader while he,
       Wilson, was working as a welder for T.C. Bakas & Sons (Bakas). Id. at 456. Frisch and its
       liability insurer, Bituminous Casualty Corporation, then brought a separate action against
       Wilson for a declaratory judgment that Kehl actually was, at the time of the accident, a loaned
       employee of Bakas and that Wilson’s exclusive remedy for his injuries, therefore, was
       workers’ compensation. Id. After a trial in the declaratory judgment action, the trial court
       agreed with the loaned-employee defense, issued a declaratory judgment against Wilson, and
       dismissed his negligence action. Id. at 458. Wilson filed motions to vacate the judgments,
       arguing—for the first time—that “it was improper to determine the ultimate issue of the
       pending negligence suit in the declaratory judgment action.” Id. at 458-59. In other words,
       Wilson argued, the question of which company was Kehl’s employer—Frisch or
       Bakas—should have been saved for the underlying negligence action instead of being decided
       in the declaratory judgment action. The trial court denied both motions, and Wilson appealed.
       Id. at 459.
¶ 95       The Second District acknowledged that, under Thornton v. Paul, 74 Ill. 2d 132 (1978), and
       Maryland Casualty Co. v. Peppers, 64 Ill. 2d 187 (1976), a declaratory judgment was not
       supposed to decide any ultimate issues of fact posed by the underlying and separate negligence
       action. Bituminous Casualty Corp., 119 Ill. App. 3d at 459. The trouble was, Wilson “made no
       such contention in the trial court until his post-trial motion.” Id. The Second District continued:
                “Throughout most of the trial court proceedings, Wilson acquiesced in the procedure
                which determined the rights of the parties in the declaratory judgment action. Not until
                after the trial court had entered its order deciding the issues did Wilson object to the
                procedure. We conclude that this acquiescence, in effect, invited any error which might
                inhere in this procedure and precludes Wilson from complaining now.” Id.
¶ 96       Similarly, in the present case, plaintiff acquiesced to a procedure that was fundamentally
       inconsistent with her later-asserted theory of judicial admissions. Again, “[t]he effect of a
       judicial admission is to remove the proposition in question from the field of disputed issues.”
       Dauen, 275 Ill. App. 3d at 491. After her case-in-chief, in which, according to plaintiff, Cipolla
       judicially admitted breaching the standard of care, plaintiff acquiesced to and, without
       objection, participated in a procedure that made sense only if Cipolla’s observance or breach of
       the standard of care was still at issue. Plaintiff never moved for a directed verdict on the ground
       that Cipolla had made judicial admissions (she never moved for a directed verdict at all). When
       defendants called Walter, plaintiff did not object that the subject matter of Walter’s expected
       testimony—i.e., Cipolla’s compliance with the standard of care—had been removed from the
       field of disputed issues. Plaintiff’s attorney cross-examined Walter after he opined that Cipolla
       had met the standard of care. Likewise, when defendants called Craft, plaintiff never objected
       that judicial admissions by Cipolla had rendered superfluous the expected testimony of Craft

                                                   - 12 -
        that Cipolla had met the standard of care—and after Craft so testified, plaintiff’s attorney
        cross-examined him, too. One of the questions that plaintiff’s attorney asked Craft was as
        follows: “If Dr. Cipolla suspected that the chest pain might be of cardiac origin, he was
        obligated, under the rule, regulation, policy, or procedure of OSF’s [PromptCare] to refer that
        patient to the emergency department?” (Craft answered yes.) That question—like many others
        that plaintiff’s attorney asked Walter and Craft—presupposed that Cipolla’s compliance with
        the standard of care was still in the field of disputed issues, despite the alleged judicial
        admissions Cipolla made in plaintiff’s preceding case-in-chief.
¶ 97         Like Wilson in Bituminous Casualty Corp., plaintiff waited until posttrial proceedings to
        raise a legal theory—after forging ahead, without objection, in a trial that was inherently
        inconsistent with that theory. It was like waiting to see how the trial turned out before making
        an argument that the central issue in the trial really should not have been decided in the trial,
        after all. Plaintiff’s theory of judicial admissions is forfeited. See Bituminous Casualty Corp.,
        119 Ill. App. 3d at 459.
¶ 98         Even if, by her acquiescence at trial, plaintiff had not forfeited her theory of judicial
        admissions, her theory lacks merit. Cipolla made evidentiary admissions, which he explained
        and qualified, but he did not make judicial admissions. See In re Estate of Rennick, 181 Ill. 2d
        395, 406 (1998) (“Ordinary evidentiary admissions may be contradicted or explained.”).
¶ 99         Before explaining why we classify Cipolla’s admissions as evidentiary rather than judicial,
        we should identify the applicable standard of review.
¶ 100        When a party appeals the ruling on a motion for judgment notwithstanding the verdict, our
        standard of review is clear. We review the ruling de novo, asking the same question a trial court
        would ask (Gaffney v. City of Chicago, 302 Ill. App. 3d 41, 48 (1998)): whether “the evidence
        and inferences therefrom, viewed in the light most favorable to the nonmoving party, so
        overwhelmingly favor[ ] the movant that no contrary verdict based on that evidence could ever
        stand” (Ries v. City of Chicago, 242 Ill. 2d 205, 215 (2011)).
¶ 101        The standard of review is less clear when the question is whether the trial court should have
        treated a statement as a judicial admission. Pepper Construction Co. v. Palmolive Tower
        Condominiums, LLC, 2016 IL App (1st) 142754, ¶ 90. Some cases ask whether the court
        abused its discretion. Shelton v. OSF Saint Francis Medical Center, 2013 IL App (3d) 120628,
        ¶ 23; Serrano v. Rotman, 406 Ill. App. 3d 900, 907 (2011). Other cases, including cases from
        the Fourth District, apply a de novo standard of review. Buchanan v. Legan, 2017 IL App (3d)
        170037, ¶ 32; People v. Hancock, 2014 IL App (4th) 131069, ¶ 132; Herman v. Power
        Maintenance & Constructors, LLC, 388 Ill. App. 3d 352, 360 (2009).
¶ 102        We infer that the supreme court likewise would apply a de novo standard of review to the
        question of whether a party made a judicial admission. We draw this inference because the
        supreme court has held that (1) a ruling on a motion to dismiss for failure to state a cause of
        action (Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463, 473 (2009)) or on a
        motion for judgment on the pleadings (Gillen v. State Farm Mutual Automobile Insurance Co.,
        215 Ill. 2d 381, 385 (2005)) should be reviewed de novo and (2) judicial admissions should be
        considered in this de novo review (Pooh-Bah Enterprises, Inc., 232 Ill. 2d at 473; Gillen, 215
        Ill. 2d at 385). For the standard of review to be, as the supreme court held, purely de novo, the
        reviewing court would have to make a subsidiary de novo determination of whether a judicial
        admission exists in the record. (Otherwise, the standard of review would be mixed.) In
        accordance with those decisions by the supreme court and our own decisions in Hancock and

                                                    - 13 -
        Herman, we will apply a de novo standard of review to the question of whether testimonial
        statements by Cipolla were judicial admissions.
¶ 103       Plaintiff claims that Cipolla made the following judicial admissions in his testimony.

¶ 104                a. The History of Chest Pain and Occasional Cramping of the Neck and Arm
¶ 105        On November 10, 2010, Hall entered PromptCare and told Shay he had chest pain and also
        that he sometimes had cramping in his neck and arm. Plaintiff’s attorney asked Cipolla on
        direct examination: “Was the history a suspicion to you of a potential cardiac connection to the
        chest pain?” Cipolla answered: “Yes.” Plaintiff characterizes this answer as a judicial
        admission.
¶ 106        Case law holds, however, that a testimonial judicial admission cannot be an opinion; it has
        to be an admission of a “concrete fact.” Caponi v. Larry’s 66, 236 Ill. App. 3d 660, 671 (1992);
        Deichmiller v. Industrial Comm’n, 147 Ill. App. 3d 66, 73 (1986). “[C]oncrete” means
        “existing in a material or physical form”; it “denot[es] a material object as opposed to an
        abstract quality, state, or action.” The New Oxford American Dictionary (2d ed. 2005).
        Whether a patient’s history raised a suspicion of a potential heart attack is an opinion, not a
        concrete fact, and testimonial opinions are not judicial admissions (See Bishop v. Crowther, 92
        Ill. App. 3d 1, 12-13 (1980)). Cf. Caponi, 236 Ill. App. 3d at 671 (a witness’s testimony that a
        brake pedal “was all the way to the top and would not move down at all and that he had his foot
        on the brake pedal the entire time[,] trying to depress it” was a judicial admission because it
        was unequivocal and “the condition of the brake pedal before the collision was not an opinion,
        estimate, or inference, but[,] rather[,] was an observed fact solely within [his] knowledge”).
¶ 107        A second problem with characterizing Cipolla’s answer as a judicial admission is that the
        concrete fact must be “within the party’s peculiar knowledge” (emphasis added) (Deichmiller,
        147 Ill. App. 3d at 73; see also Boyd v. United Farm Mutual Reinsurance Co., 231 Ill. App. 3d
        992, 998 (1992)) or “solely within [his] knowledge” (emphasis added) (Caponi, 236 Ill. App.
        3d at 671). A standard of care is shared knowledge within a profession, not knowledge peculiar
        to any one physician. Plaintiff’s theory is that Cipolla acted inconsistently with such shared
        knowledge. If Cipolla alone knew that chest pain and occasional cramping of the neck and arm
        were suspicious for a potential cardiac disorder—if this knowledge were peculiar to him—it
        would not have been shared knowledge and, hence, would not have been a standard of care.
¶ 108        A third problem is that a judicial admission can be found only if “a party’s testimony, taken
        as a whole, is unequivocal.” Dunning v. Dynegy Midwest Generation, Inc., 2015 IL App (5th)
        140168, ¶ 50. Although Cipolla answered “ ‘yes’ ” to the question “Was the history a
        suspicion to you of a potential cardiac connection to the chest pain?” he further testified that
        his examination of Hall, the answers Hall gave to his questions, and the electrocardiogram
        dispelled the suspicion.
¶ 109        As the trial court said, the meaning of “suspicion” was for the jury to decide. Apparently, in
        the jury’s view, the suspicion that counted was the suspicion that persisted after the medical
        examination. This view has commonsense appeal because when a patient who has suffered no
        apparent external trauma to the chest walks into an urgent-care facility and complains of chest
        pain, the suspicion of a heart attack will be aroused immediately. A “suspicion” is “a state of
        mental uneasiness and uncertainty” (Merriam-Webster’s Collegiate Dictionary (10th ed.
        2000)), and a complaint of chest pain, ipso facto, will evoke that mental state. That is precisely
        why the patient is administered an electrocardiogram. But if this preliminary suspicion were

                                                    - 14 -
        enough to justify sending the patient to the emergency department, the receptionist could do
        that, and the urgent-care physician would be superfluous—as would be the electrocardiograph
        with which the urgent-care facility is equipped.
¶ 110       The experts appeared to agree that some further analysis might well be necessary when a
        patient walks in complaining of chest pain. After all, plaintiff’s own expert, Jacobs, testified:
                    “A. Well, Mr. Hall proceeded to PromptCare that evening with complaints of pain
                in his left, upper chest. He had also mentioned to the first person who received him that
                he had cramping in his neck and arm sometimes. Those kinds of symptoms are
                concerning. They raise red flags: Could this be visceral pain from decreased blood
                supply to the heart? Does it immediately pop? No, but then other questions need to be
                asked: When did the pain begin? How severe was the pain? How long did it last? Did it
                just start one hour before he came in after lifting metal that day[,] or had he had it all
                day?” (Emphases added.)
        Thus, when a patient comes into PromptCare complaining of chest pain and occasional
        cramping of the neck and arm, that in itself is concerning for a potential heart attack.
        Nevertheless, those symptoms do not immediately pop as “suspicion” within the meaning of
        the scope of services. Examination and analysis by the urgent-care physician are necessary.
        Questions need to be asked. The electrocardiogram needs to be scrutinized. Jacobs admitted
        that the use of an electrocardiograph “was appropriate in this case” (although he disagreed with
        Cipolla’s interpretation of the electrocardiogram). Defendants’ attorney asked Jacobs:
                    “Q. And the doctor must make an interpretation of that; correct?
                    A. Yes.
                    Q. And the doctor must use his brain and his training and experience to decide
                whether or not there should be a suspicion of cardiac origin to the presentation; correct?
                    A. He is entitled to do that, yes[.]”
        As a matter of fact, the urgent-care facility where Jacobs worked was equipped with an
        electrocardiograph, and he made use of it in his practice.

¶ 111                b. Finding One More Suspicion After Administering the Electrocardiogram
¶ 112        Plaintiff’s attorney asked Cipolla:
                     “Q. And I think you told me that if you found anymore [sic] suspicion after taking
                 the EKG [(electrocardiogram)] that you should refer him to the emergency room,
                 correct?
                     A. Yes.”
¶ 113        What Cipolla hypothetically “should” have done was an opinion instead of a concrete fact
        and, thus, was not a judicial admission. See Caponi, 236 Ill. App. 3d at 671; Deichmiller, 147
        Ill. App. 3d at 73. Nor was it knowledge peculiar to Cipolla. See Caponi, 236 Ill. App. 3d at
        671; Deichmiller, 147 Ill. App. 3d at 73. And, again, there is the problem of cherry-picking as
        opposed to a fair account of Cipolla’s testimony as a whole. See Dunning, 2015 IL App (5th)
        140168, ¶ 50. Plaintiff cherry-picks Cipolla’s admissions that hypertension and tachycardia
        could be additional suspicions, but plaintiff leaves behind Cipolla’s explanations of why, in his
        judgment, those things ultimately were not suspicious under the circumstances. Although
        Cipolla agreed with plaintiff’s attorney that “[h]ypertension can be a suspicion,” he noted that
        Hall had never been diagnosed with hypertension, and he regarded the blood pressure of 134

                                                    - 15 -
        over 98 as “[m]ild elevation related to his pain.” (Emphasis added.) Similarly, although
        Cipolla agreed with plaintiff’s attorney that “[t]achycardia [(an elevated heart rate)] can be a
        suspicion for chest pain being connected to the heart,” Hall had only “[m]ild tachycardia”
        “related to the pain.” (Emphasis added.)

¶ 114                          c. T-Wave Inversions in the Electrocardiogram
¶ 115       Plaintiff cites Cipolla’s testimony that, in Hall’s electrocardiogram, he saw T-wave
        inversions and that a T-wave inversion “can be a sign of cardiac ischemia,” i.e., damage to the
        heart from the obstruction of inflowing blood. (Emphasis added.) Plaintiff presents this
        testimony as another judicial admission by Cipolla. We are unconvinced. An opinion is not a
        judicial admission. Caponi, 236 Ill. App. 3d at 671; Deichmiller, 147 Ill. App. 3d at 73. And,
        besides, Cipolla offset this opinion with a further opinion. See Dunning, 2015 IL App (5th)
        140168, ¶ 50. He testified that electrocardiograms needed to be interpreted by a physician, not
        by a computer, and that when Hall’s electrocardiogram was interpreted as a whole, the T-wave
        inversions were not suspicious for ischemia—an interpretation with which a cardiologist,
        Craft, agreed in his testimony.

¶ 116                      d. Positive for Chest Pain in the Cardiovascular System
¶ 117       Plaintiff’s attorney questioned Cipolla about notations he made in the medical record when
        examining Hall. He examined Cipolla as follows:
                     “Q. ***
                     *** You have listed there cardiovascular. That’s a review of the systems. And you
                 have that his heart system is positive for chest pain, don’t you?
                     A. That was his complaint.
                     Q. Okay. So you’re saying his complaint and your review of systems is he was,
                 you’re saying he is positive for chest pain in the cardiovascular system?
                     A. Yes.
                     Q. Okay. That’s a suspicion, isn’t it?
                     A. Yes.”
¶ 118       Plaintiff presents this testimony as another judicial admission by Cipolla—but, actually, it
        is not a judicial admission because one can only infer the existence of someone else’s pain and
        an inference is not a concrete fact (see Hancock, 2014 IL App (4th) 131069, ¶ 132). It is
        impossible to directly experience someone else’s pain as a concrete fact. For example, if
        someone says, “My chest hurts,” one can only infer that what he feels corresponds to what he
        says. Or if someone winces when palpated, one can only infer from his behavior that he feels
        pain. “Inferences, appearances, and opinions do not qualify [as judicial admissions].” Id. So,
        this was, at best, another evidentiary admission instead of a judicial admission.
¶ 119       Unlike judicial admissions, evidentiary admissions may be contradicted or explained.
        Rennick, 181 Ill. 2d at 406. Hall’s being “positive for chest pain in the cardiovascular system”
        was, Cipolla admitted, “a suspicion.” But he explained that his examination of Hall tended to
        dispel the suspicion in that (1) the chest pain was in the upper left chest instead of mid-sternum
        and (2) the chest pain was reproducible by palpation.



                                                    - 16 -
¶ 120                     e. Defendants’ Memorandum in Opposition to Plaintiff’s
                              Motion for Judgment Notwithstanding the Verdict
¶ 121       In their memorandum in opposition to plaintiff’s motion for judgment notwithstanding the
        verdict, defendants wrote: “There is no doubt that Dr. Cipolla conceded that certain isolated
        factors uncovered during the history, exam[,] and EKG on Jason Hall were suspicious for chest
        pain of a cardiac origin.” (Emphasis added.) Plaintiff argues that this statement, too, “should be
        considered a binding judicial admission.”
¶ 122       It is not much of an admission when it is returned to the context from which it was
        selectively lifted. Alleged judicial admissions must be considered in their context. Smith v.
        Pavlovich, 394 Ill. App. 3d 458, 468 (2009). The sentence that plaintiff quotes was part of a
        larger discussion, the point of which was that when the individually suspicious factors were
        viewed with all the evidence instead of in isolation, they lost their suspiciousness. Defendants
        wrote:
                “[W]hat [p]laintiff seems to fail to understand—but the jury correctly understood—is
                that the standard of care did not require Dr. Cipolla to transfer Jason Hall to the
                emergency department simply because one or more isolated pieces of evidence may
                have been suspicious for cardiac chest pain. Medical decisions, like the jury’s decision
                in this case, are based on all of the evidence taken as a whole. ***
                    *** When considering all of the evidence, the jury would have also considered the
                evidence indicating that severe coronary artery disease is extremely rare in a
                34-year-old man that was active, not morbidly obese, not diabetic, not diagnosed with
                hypertension and had no cardiac history. The jury would have also considered the
                evidence that Jason Hall had reproducible chest pain and pain that had been persistent
                for several hours, which is highly inconsistent with chest pain of cardiac origin. Such
                evidence allowed a reasonable juror to resolve the question of liability in favor of
                [d]efendants.”
        Thus, ultimately, the only thing defendants clearly admitted in their memorandum was that
        factors such as chest pain, regarded in the abstract and in isolation, aroused a suspicion of a
        cardiac problem—until Cipolla learned that the chest pain had lasted several hours and was
        reproducible on palpation and that the patient was an active 34-year-old with no history of
        physical ailments or conditions that tended to undermine the heart. An alleged admission
        “must be given a meaning consistent with the context in which it was found.” Id.

¶ 123                                 2. Certainty Versus Suspicion
¶ 124      Plaintiff’s attorney asked Cipolla:
                   “Q. All right, Doctor, have you ever made this statement[:] ‘I would be required to
               refer to the [emergency room] only if I would suspect with certain degree of certainty
               that the patient was having an event.’ Have you ever said that?
                   A. Most likely, yes.
                   Q. And did you ever clarify that statement further by saying, ‘Because putting
               everything together at the time, I did not suspect that he was having a cardiac event?’
                   A. Yes.
                   Q. You said that[,] too, right?
                   A. Yes.

                                                    - 17 -
                    Q. Now can we agree, a standard requiring a certain degree of certainty is much
                different than a standard requiring only any suspicion whatsoever; would you agree
                with that?
                    A. Yes.
                                                    ***
                    Q. *** [O]n [November 10, 2010,] if you believed you only were required to refer
                [Hall] to the [emergency room] if you had a degree of certainty he was having a cardiac
                event, that would not be consistent with OSF’s scope of services standard of care for
                chest patients; was it?
                    A. I was not suspicious at all.
                                                    ***
                    Q. *** My question is, if you in fact did not refer [Hall] to the [emergency room]
                because you used a degree of certainty of a heart attack standard rather than the scope
                of services standard, you would have violated the standard?
                    A. Yes.”
¶ 125       Plaintiff argues: “This is yet another admission by Dr. Cipolla that he violated the actual
        standard of care applicable to him when he failed to transfer [Hall] to the [emergency
        department].” We disagree. By misstating the standard of care in his deposition, Cipolla did
        not admit he violated it.

¶ 126                                         3. Denton’s Opinion
¶ 127       The forensic pathologist, Denton, opined that “[Hall’s] heart findings [were] consistent
        with having a heart attack at [the] time [he went to OSF PromptCare, on November 10, 2010].”
        Plaintiff argues: “This is definitive, objective evidence from a third[-]party occurrence witness
        that [Hall] was indeed having chest pain of a cardiac origin when Dr. Cipolla treated him in the
        OSF PromptCare.”
¶ 128       The dispositive issue, however, was not whether Hall was having a heart attack when he
        visited PromptCare. Instead, the dispositive issue was whether a reasonably careful
        urgent-care physician would have suspected that Hall was having a heart attack, given his
        medical history, known family history, age, symptoms, vitals, and electrocardiogram. The
        experts differed on that issue, and it was up to the jury to decide which experts to believe.
¶ 129       The trial in this case was a typical battle of the experts: Cipolla, Walter, and Craft against
        Jacobs, MacRae, and Schroeder. The jury was free to find the opinions of Cipolla, Walter, and
        Craft to be more credible than those of Jacobs, MacRae, and Schroeder. See Hardy v. Cordero,
        399 Ill. App. 3d 1126, 1132 (2010) (jury entitled to believe one expert over another). When
        reviewing the ruling on a motion for judgment notwithstanding the verdict, we look at all the
        evidence in the light most favorable to the opposing party, and that means deferring to the
        jury’s decision to believe some witnesses over others. See Board of Trustees of Community
        College District No. 508 v. Coopers & Lybrand, 208 Ill. 2d 259, 274 (2003). It would be an
        exaggeration to say that the evidence, viewed in its aspect most favorable to defendants, so
        overwhelmingly favors plaintiff that a verdict in defendants’ favor could never stand. See
        Pedrick v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967). Therefore, we uphold the
        denial of plaintiff’s motion for judgment notwithstanding the verdict.


                                                    - 18 -
¶ 130                        C. The Denial of Plaintiff’s Motion for a New Trial
¶ 131       The trial court should grant a motion for a new trial only if (1) the verdict is against the
        manifest weight of the evidence (Lawlor v. North American Corp. of Illinois, 2012 IL 112530,
        ¶ 38) or (2) a trial error or an accumulation of trial errors prejudiced the movant or unduly
        affected the outcome of the trial (Dupree v. County of Cook, 287 Ill. App. 3d 135, 145 (1997)).
        A verdict is against the manifest weight of the evidence only if it is clearly evident that the jury
        should have reached the opposite result or only if the jury’s findings are unreasonable,
        arbitrary, and not based on any of the evidence. Lawlor, 2012 IL 112530, ¶ 38.
¶ 132       We disagree that the verdict in defendants’ favor meets that description in Lawlor. The
        record contains evidence to support the verdict, namely, the expert opinions of Cipolla, Walter,
        and Craft. Even though Cipolla made the evidentiary admissions that plaintiff identifies, he
        explained them, and the jury was free to accept his explanations. See Rennick, 181 Ill. 2d at
        406 (“Ordinary evidentiary admissions may be contradicted or explained.”).
¶ 133       Because we are unconvinced that the evidence clearly called for a verdict in plaintiff’s
        favor (see Lawlor, 2012 IL 112530, ¶ 38), we will consider plaintiff’s alternative argument that
        serious and prejudicial errors entitle her to a new trial (see Dupree, 287 Ill. App. 3d at 145).
        She identifies the following alleged errors, and our standard of review is whether the trial court
        abused its discretion by denying a new trial when it was confronted with these alleged errors.
        Aguilar-Santos v. Briner, 2017 IL App (1st) 153593, ¶ 46; Vanderhoof v. Berk, 2015 IL App
        (1st) 132927, ¶ 111. The answer is no because, as we will explain, the claims of error lack
        merit or they are procedurally forfeited.
¶ 134       Let us take the alleged errors one at a time.

¶ 135                              1. The Trial Court’s Refusal to Admit the
                               Emergency Department’s Chest Pain Protocol
¶ 136       Plaintiff argues that the trial court abused its discretion by refusing to admit the chest pain
        protocol. Specifically, plaintiff claims that the following passage in the chest pain protocol was
        relevant:
                “Patients presenting to the [emergency department] with complaints of chest pain have
                the [c]hest [p]ain [c]are [p]rofile initiated. After evaluation by the [emergency
                department] physician, there are certain low[-]risk patients who may be deemed
                appropriate for observation in the [clinical decision unit]. These patients will be
                observed in the [c]linical [d]ecision [u]nit for a minimum of 4 hours and up to 23
                hours.”
        Even though the chest pain protocol discusses “[p]atients presenting to the [emergency
        department]” instead of patients presenting to PromptCare, plaintiff maintains that the chest
        pain protocol was nevertheless relevant because it showed that OSF intended patients with
        chest pain to be treated in the emergency department, in accordance with the now-lost chest
        pain care profile, instead of being treated in PromptCare. Plaintiff points out that, even on its
        web page, OSF announced that PromptCare was for “minor illnesses and injuries” and that,
        “[f]or more severe problems, such as chest pain, *** you should seek treatment in the OSF
        St. Joseph Medical Center Emergency Department.” Plaintiff reasons:
                “This evidence represents OSF’s institutional mandate[,] supported by its written
                policies and procedures, that chest pain is a severe problem not to be treated in its

                                                     - 19 -
                PromptCare facility, but rather across the hall[,] in its [emergency department]. This
                makes it part of the standard of care applicable to the care and treatment of [Hall,] who
                presented with chest pain to the PromptCare facility and was not directed or transferred
                across the hall to OSF’s [emergency department] consistent[ly] with these prescribed
                procedures and protocol.”
¶ 137       But the chest pain protocol does not state that every patient with chest pain must be treated
        in the emergency department instead of in PromptCare. It only discusses what to do with
        “[p]atients presenting to the [emergency department] with complaints of chest pain.” Because
        Hall was not a patient presenting to the emergency department with complaints of chest pain, it
        was reasonable of the trial court to rule that the chest pain protocol was irrelevant. See
        Enbridge Energy (Illinois), L.L.C. v. Kuerth, 2016 IL App (4th) 150519, ¶ 90 (“[R]eviewing
        courts will not disturb a trial court’s evidentiary rulings absent an abuse of discretion.”);
        Gulino v. Zurawski, 2015 IL App (1st) 131587, ¶ 64 (“The abuse of discretion standard is the
        most deferential standard of review [citation], and[,] as such, a ruling will only be deemed an
        abuse of discretion where it is unreasonable and arbitrary or where no reasonable person would
        take the view adopted by the circuit court [citations].”).

¶ 138                               2. Cipolla’s Discharge Instruction to
                               Follow Up With the Primary-Care Physician
¶ 139       On November 10, 2010, Cipolla issued discharge instructions to Hall, in which he
        diagnosed “chest wall pain” and prescribed aspirin, Darvocet, “[r]est, fluids, [and] follow[ing]
        up with Dr. Sheppard,” Hall’s primary-care physician.
¶ 140       On January 17, 2017, plaintiff filed a motion in limine, in which she requested the trial
        court to bar any evidence of Hall’s comparative negligence, since defendants had never
        pleaded comparative negligence as an affirmative defense. The court granted the motion.
¶ 141       On January 30, 2017, plaintiff filed another motion in limine, which was titled “Plaintiff’s
        Motion in Limine To Bar Any Reference to Jason Hall’s Failure To Follow Up With His
        Physician.” The motion stated that although the trial court previously barred defendants from
        presenting any evidence of comparative negligence, “[d]efendants ha[d] indicated that they
        [might] raise the issue of [Hall’s] failure to follow[ ]up with his primary care physician.” The
        motion sought to bar defendants from raising that issue “in the presence of the jury, directly or
        through the presentation of evidence, by argument or by innuendo.” Again, the reason for the
        motion was that defendants had never pleaded the affirmative defense of comparative
        negligence.
¶ 142       On January 31, 2017, after voir dire but before opening statements, the trial court heard
        arguments on plaintiff’s motion in limine of January 30, 2017. Plaintiff’s attorney argued that
        because of defendants’ failure to plead comparative negligence, the court should bar them not
        only from arguing to the jury that Hall “didn’t go to see his family physician” but also from
        making any “reference to sending him to his family doctor.”
¶ 143       In response, defendants’ attorney said he intended, in his opening statement, merely to “go
        through the chronology,” part of which was (1) Hall “was given instruction to follow up” and
        (2) there was “no evidence that he sought medical care between the time he left with that
        instruction and the time he passed [away,] on [December 6, 2010].” Defendants’ attorney



                                                   - 20 -
        assured the trial court: “That’s all. I’m not going to say anything about fault in any way,
        shape[,] or form.”
¶ 144       Plaintiff’s attorney was not reassured. He argued: “That’s why we have motions in limine.
        It’s innuendo that there’s fault, and it can’t be relevant unless there is fault, and that is an
        affirmative defense that has not been pled.”
¶ 145       The trial court decided: “I’m standing by the prior ruling that I made and allowing
        [defendants’ attorney] to reference those things that he’s just put on the record[,] in his opening
        statement.”
¶ 146       Plaintiff argues that the trial court thereby abused its discretion. See Alm v. Loyola
        University Medical Center, 373 Ill. App. 3d 1, 4 (2007) (“Our standard of review of a trial
        court’s decision to grant or deny a motion in limine is the abuse of discretion standard.”).
¶ 147       Defendants claim, however, that plaintiff has forfeited this issue by failing to make an
        objection at any point in the trial itself. For instance, plaintiff never objected when defendants’
        attorney asked Cipolla:
                    “Q. You gave [Hall] discharge instructions to follow up with his family physician?
                    A. Yes, I did.
                    Q. Why?
                    A. Custom and practice. We always want our patient, patient coming into urgent
                care, patient not—for me[,] I’m not his primary care. We advise them to check back
                and follow up with primary, 7 to 10 days is the time frame. That’s what I did.
                    Q. You gave him written instructions; is that true?
                    A. Yes.
                                                       ***
                    Q. So that’s the one with [‘]follow up with Dr. Sheppard[’]?
                    A. Yes.”
¶ 148       The supreme court has held that “[w]hen a motion in limine is denied [in a civil case], a
        contemporaneous objection to the evidence at the time it is offered is required to preserve the
        issue for review.” (Internal quotation marks omitted.) Simmons v. Garces, 198 Ill. 2d 541, 569
        (2002). We agree that by failing to make a contemporaneous objection, plaintiff has forfeited
        the issue of whether the trial court erred by allowing testimony that Cipolla had instructed Hall
        to follow up with his primary-care physician within 7 to 10 days. See id.

¶ 149               3. Plaintiff’s Claim of Surprise From Guth’s Trial Testimony
                         and the Alleged Denial of Plaintiff’s Right to Impeach Her
¶ 150       On November 1, 2012, in a document titled “Defendants’ Rule 213(f)(1) and
        (2) Disclosure,” defendants disclosed to plaintiff the witnesses they might call at trial. Janet
        Guth was not on the list. The disclosure stated, however: “Defendants reserve the right to call
        at trial any lay witness previously identified by [p]laintiff or identified by [p]laintiff in the
        future.”
¶ 151       On January 6, 2017, plaintiff took a supplemental discovery deposition of Guth.
¶ 152       On January 17, 2017, plaintiff served on defendants a notice pursuant to Illinois Supreme
        Court Rule 237(b) (eff. July 1, 2005) to “produce *** Janet Guth the second week of trial.”


                                                    - 21 -
¶ 153        On January 20, 2017, in a document titled “Statement of the Case and Witness List,”
        plaintiff disclosed Guth as a “[person] who may be called to testify at this trial.” Guth thereby
        became a “lay witness *** identified by [p]laintiff in the future.”
¶ 154        On January 30, 2017, the day before trial, plaintiff filed a “Motion To Bar Janet Guth in
        Defendants’ Case in Chief.” The motion alleged that, “[f]or the first time,” on January 27,
        2017, defendants’ attorney notified plaintiff’s attorney, by e-mail, that defendants intended to
        call Guth in their case-in-chief. The motion complained that defendants had never before
        disclosed Guth as a witness for the defense and that their late disclosure violated the final
        pretrial order of November 4, 2016. That order had required defendants to provide plaintiff a
        list of witnesses in the final pretrial conference, held on January 23, 2017. The motion argued:
        “And even though plaintiff disclosed Janet Guth as a potential rebuttal witness, that does not
        allow defendants to call Janet Guth in their case in chief to testify to matters that defendants
        never disclosed.”
¶ 155        On January 30, 2017, the trial court heard arguments on plaintiff’s motion to bar
        defendants from calling Guth as a witness. Plaintiff’s attorney made the arguments he had
        made in his motion. Defendants’ attorney responded:
                 “He’s known about this witness. We gave him the deposition, second deposition at his
                 request, and as soon as we learned that now [‘]maybe I won’t use [her,’] we said,
                 [‘W]ell, we’ll put that evidence on that you just received from Ms. Guth.[’]
                     *** There’s no surprise here at all whatsoever in having her now testify as to what
                 information he gathered from her in this recent deposition.”
¶ 156        Plaintiff’s attorney countered:
                 “But we don’t know exactly what she’s going to testify to. You know, if it’s just when
                 Dr. Cipolla initially got into the electronic medical record and started making his
                 recordings, his charting in this case, and when he got out, if it’s just limited to that,
                 that’s one thing. But there’s a lot of other information that she could testify to, and we
                 don’t know what it is. You have to disclose that well in advance, not on a Friday before
                 a Monday trial.”
¶ 157        Defendants’ attorney promised the trial court that Guth’s testimony at trial would be the
        same as her testimony in her discovery depositions and there would be “nothing else.” It would
        be “exactly what [plaintiff’s attorney had] questioned her about” in the depositions. “That’s
        why this is no surprise,” he argued.
¶ 158        The trial court ruled:
                     “THE COURT: All right. Well, we do have the disclosure rule, and the purpose of a
                 disclosure rule is so that there is no surprise at the time of trial. I did note[,] in
                 reviewing the documents[,] that defendant had specifically reserved the right to call
                 any of plaintiff’s disclosed witnesses at the time of trial in at least one or more of their
                 disclosures. Janet Guth is not a surprise in this case insofar as what information she has
                 provided either through written discovery [or through] the two depositions that she
                 gave. So[,] to the extent that that is no surprise to either side, I will deny the motion, but
                 her testimony will be limited to what has been previously disclosed in this case.”
¶ 159        Plaintiff claims to have been unfairly surprised when Guth testified, in the trial, that “there
        [was] an option in family history for them to choose ‘none.’ ” Hall’s computerized medical
        records showed “none” for family history. Plaintiff sought to convince the jury that “none” was

                                                      - 22 -
        a default entry made by the software and, thus, was not necessarily documentary evidence that
        Cipolla really asked Hall if his family had a history of cardiac disease. To nail that point home,
        plaintiff’s attorney addressed this issue to Guth at trial:
                      “Q. So we know that that either was a default setting that the computer
                  automatically put into that category for family history, we know either that, or,
                  potentially, nobody asked about family history, and that’s why ‘none’ was selected.
                      A. Or, as I just stated a little bit ago, there is an option in family history for them to
                  choose ‘none,’ ‘none known,’ and that displays as ‘none’ as well.”
¶ 160        This was the testimony that plaintiff characterizes as surprising. Plaintiff claims that this
        answer by Guth contradicted her testimony in one of her depositions and that the trial court
        abused its discretion by refusing to allow plaintiff to impeach Guth with the contradictory
        deposition testimony. See Keller v. State Farm Insurance Co., 180 Ill. App. 3d 539, 551
        (1989). In her brief, plaintiff purports to quote from pages 65 to 66 of the deposition. The
        purported quotation, however, is unaccompanied by any citation to the record because neither
        of Guth’s depositions are in the record.
¶ 161        In her reply brief, plaintiff represents to us that “the limited pages of [Guth’s] deposition
        that the trial court reviewed when [plaintiff] attempted to impeach her testimony are set forth
        verbatim in the record [citation] and should be considered by this [c]ourt.” Again, however,
        plaintiff is inviting us to take her word for it: she cites her own posttrial memorandum, in
        which she purports to quote from Guth’s deposition. Plaintiff cannot substantiate her own
        representation with another of her own representations.
¶ 162        Any argument unsubstantiated by citation to the record is forfeited. Vician v. Vician, 2016
        IL App (2d) 160022, ¶ 32; In re Marriage of Stephenson, 2011 IL App (2d) 101214, ¶ 45.
        Plaintiff had the responsibility, as the appellant, to arrange for us to receive a record adequate
        to the issues she intended to raise in her appeal, and any doubts arising from the
        incompleteness of the record must be resolved against her. See Foutch v. O’Bryant, 99 Ill. 2d
        389, 391-92 (1984). It appears, from the trial transcript, that before sustaining defendants’
        objection to the attempted impeachment, the court reviewed as many as three pages of Guth’s
        deposition—at least, defendants’ attorney remarked to the court: “It goes on for three pages.”
        Because we lack the transcript of whichever of Guth’s depositions the court reviewed, we can
        only presume that what Guth said in her deposition was not materially inconsistent with what
        she later said at trial. See id.; Keller, 180 Ill. App. 3d at 551.
¶ 163        The omission of Guth’s depositions from the record also hinders us in our consideration of
        the discovery issue—that is, plaintiff’s claim of unfair surprise. Here is why. Under Illinois
        Supreme Court Rule 213(g) (eff. Jan. 1, 2007), “[i]nformation disclosed in a discovery
        deposition need not be later specifically identified in a Rule 213(f) answer, but, upon objection
        at trial, the burden is on the proponent of the witness to prove the information was provided in
        a Rule 213(f) answer or in the discovery deposition.” The real question regarding Guth is
        whether plaintiff previously was provided the information to which she testified at trial, not
        whether defendants made a timely disclosure of her as a witness. By notifying plaintiff, on
        November 1, 2012, that they “reserve[d] the right to call at trial any lay witness *** identified
        by [p]laintiff in the future,” defendants disclosed Guth as a lay witness for the defense (see Ill.
        S. Ct. R. 213(f)(1) (eff. Jan. 1, 2007))—or, at least, plaintiff does not explain why this
        disclosure would have been insufficient as a disclosure of Guth’s identity as a defense witness.
        In addition to her identity as a lay witness for the defense, defendants had to disclose “the

                                                      - 23 -
        subjects on which [Guth would] testify.” Id. Without her discovery depositions, we cannot tell
        whether any of the information she provided at trial was new information, i.e., information not
        to be found in her discovery depositions. See Ill. S. Ct. R. 213(g) (eff. Jan. 1, 2007). Hence, we
        fall back on the default assumption that the trial court ruled correctly. See Foutch, 99 Ill. 2d at
        391-92.

¶ 164                            4. The Refusal of Plaintiff’s Proposed Jury
                                   Instruction on the Similar-Locality Rule
¶ 165       Plaintiff claims that the trial court abused its discretion by refusing her proposed jury
        instruction on the similar-locality rule (IPI Civil No. 105.01). See Jacobs v. Yellow Cab
        Affiliation, Inc., 2017 IL App (1st) 151107, ¶ 119 (“Jury instructions are reviewed under the
        abuse of discretion standard ***.”).
¶ 166       Under the similar-locality rule, a physician’s conduct is judged by the standard of care of a
        reasonably well-qualified physician practicing in the same or a similar community. Purtill v.
        Hess, 111 Ill. 2d 229, 242 (1986). We have held:
                 “[A] party may invoke the ‘similar locality’ rule only when a question exists regarding
                 the inequality of medical facilities and conditions, such as the availability of facilities
                 for examination and treatment of the patient or the presence of a specialist, which
                 would make it unfair to hold a physician practicing in a small, rural community to the
                 same standard of care as a physician practicing in an urban environment where
                 specialized care facilities are readily available.” (Emphasis in original.) Jackson v.
                 Graham, 323 Ill. App. 3d 766, 776 (2001).
¶ 167       PromptCare is not an unequal medical facility in a small, rural community. Therefore, we
        find no abuse of discretion in the refusal of plaintiff’s proposed jury instruction on the
        similar-locality rule. See id.; Jacobs, 2017 IL App (1st) 151107, ¶ 119.

¶ 168               5. The Refusal to Excuse Two Prospective Jurors Whom Cipolla Had Treated
¶ 169       Plaintiff asked the trial court to excuse two prospective jurors, Brandy Redman and
        Jacklyn Morris, for cause because they had used PromptCare and might have been treated by
        Cipolla. The court denied the request, and plaintiff argues the court thereby erred.
¶ 170       A party may challenge a prospective juror for cause, or alternatively, a party may remove a
        prospective juror by a peremptory challenge. People v. Bowens, 407 Ill. App. 3d 1094, 1098
        (2011). As the name suggests, a challenge for cause asserts a reason why the prospective juror
        is unqualified to serve, such as bias or prejudice. Id. A peremptory challenge, by contrast, need
        not be supported by a reason. Id. Statutory law provides that, in a civil case, “[e]ach side shall
        be entitled to [five] peremptory challenges” (735 ILCS 5/2-1106(a) (West 2016)), but there is
        no limit on the number of challenges for cause (id. § 1105.1).
¶ 171       “This court has repeatedly stated that ‘we will review the trial court’s ruling on a challenge
        for cause only when an objectionable juror was forced upon a party after it had exhausted its
        peremptory challenges.’ ” (Emphasis in original.) Bowens, 407 Ill. App. 3d at 1099-1100
        (quoting Grady v. Marchini, 375 Ill. App. 3d 174, 179 (2007)). Neither Morris nor Redman
        was forced upon plaintiff. Plaintiff accepted Morris while having five unused peremptory
        challenges, and plaintiff removed Redman by a peremptory challenge. It follows that plaintiff
        has waived her challenge to Morris. See id. As for Redman, plaintiff does not explain how she

                                                     - 24 -
        suffered any prejudice, considering that after the trial court declined to remove Redman for
        cause, plaintiff removed her by a peremptory challenge—the first of five to which plaintiff was
        entitled.

¶ 172                                         III. CONCLUSION
¶ 173        In our de novo review of all the evidence in the light most favorable to defendants, we are
        unable to say the evidence so overwhelmingly favors plaintiff that, in the view of reasonable
        persons, a verdict in defendants’ favor could never stand. See Pedrick, 37 Ill. 2d at 510;
        Buckholtz v. MacNeal Hospital, 337 Ill. App. 3d 163, 167 (2003). Nor are we able to say the
        trial court abused its discretion by denying plaintiff’s motion for a new trial. See Lawlor, 2012
        IL 112530, ¶ 38. Therefore, we affirm the judgment.

¶ 174      Affirmed.




                                                   - 25 -